                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 KENNETH E. RANDOLPH,                             )
                                                  )
                        Plaintiff,                )
                                                  )
                v.                                )   C.A. No. 15-246 (MN)
                                                  )
 DAVID HENDERSON, et al.,                         )
                                                  )
                        Defendants.               )

                                     MEMORANDUM ORDER

       At Wilmington this 12th day of December 2019;

       1.      On November 5, 2019, the Court entered an Order for Plaintiff to show cause, on

or before December 6, 2019, why this case should not be dismissed for failure to prosecute,

pursuant to Rule 41.1 of the Local Rules of Civil Practice and Procedure of the United States

District Court for the District of Delaware. (See D.I. 75). Plaintiff did not respond to the Show

Cause Order.

       2.      Pursuant to Rule 41(b) of the Federal Rules of Civil Procedure, a court may dismiss

an action “[f]or failure of the plaintiff to prosecute or to comply with [the Federal Rules] or any

order of court . . . .” Although dismissal is an extreme sanction that should only be used in limited

circumstances, dismissal is appropriate if a party fails to prosecute the action. Harris v. City of

Philadelphia, 47 F.3d 1311, 1330 (3d Cir. 1995).

       3.      The following six factors determine whether dismissal is warranted: (1) The extent

of the party’s personal responsibility; (2) the prejudice to the adversary caused by the failure to

meet scheduling orders and respond to discovery; (3) a history of dilatoriness; (4) whether the

conduct of the party was willful or in bad faith; (5) the effectiveness of sanctions other than

dismissal, which entails an analysis of other sanctions; and (6) the meritoriousness of the claim or
defense. Poulis v. State Farm Fire and Cas. Co., 747 F.2d 863, 868 (3d Cir. 1984); see also

Hildebrand v. Allegheny Cty., 923 F.3d 128 (3d Cir. 2019). The court must balance the factors

and need not find that all of them weigh against Plaintiff to dismiss the action. Emerson v. Thiel

Coll., 296 F.3d 184, 190 (3d Cir. 2002).

        4.      Several factors warrant the sanction of dismissal including Plaintiff’s failure to

participate in the joint status report filed by Defendants or to file a separate status report as ordered

by the Court on August 13, 2019 (D.I. 73); Plaintiff’s failure to respond to the Show Cause Order

(D.I. 75), and Plaintiff’s apparent abandonment of the case.

        THEREFORE, IT IS HEREBY ORDERED that:

        1.      The stay is LIFTED.

        2.      The Complaint is DISMISSED without prejudice for Plaintiff’s failure to prosecute

this case.

        3.      The Clerk of Court is directed to CLOSE the case.



                                                        ________________________________
                                                        The Honorable Maryellen Noreika
                                                        United States District Judge




                                                   2
